Opinion filed August 1, 2013




                                      In The

        Eleventh Court of Appeals
                                   __________

                               No. 11-13-00077-CV
                                   __________

                 IN THE INTEREST OF Z.M.B., A CHILD


                      On Appeal from the County Court at Law
                               Brown County, Texas
                         Trial Court Cause No. DV1110259


                       MEMORANDUM OPINION
      Angela Biessener, Appellant, has filed in this court a motion to dismiss her
appeal pursuant to TEX. R. APP. P. 42.1(a)(1).         In the motion, Appellant
“respectfully moves this Court to withdraw appellant’s notice of appeal and
dismiss this appeal.”     Therefore, in accordance with Appellant’s request, we
dismiss the appeal.
      The motion to dismiss is granted, and the appeal is dismissed.


                                                   PER CURIAM
August 1, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.